UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6955


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TRAVIS DELL JONES,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00040-JPJ-1)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Dell Jones, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis Dell Jones appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Jones, No. 1:08-cr-00040-JPJ-1

(W.D.    Va.    Mar.   27,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                      2